McCLELLAN, J.-
The action is trover, and the jury returned, and the judgment was rendered on, the following verdict: “We, the jury, find for the plaintiff for the calico pacing mare valued at $40, and assess $10 -damages for the detention and use thereof.” The assessing of damages for the detention and use was erroneous, -and *459is surplussage in tlie verdict as rendered. — Tatum v. Manning, 9 Ala. 149. While the verdict in this instance is very inart-fully expressed, yet, applying the rule of utmost favor always extended verdicts, and exempting, as should he done, this verdict from the strict construction to which pleading's are subject (Moody v. Keener, 7 Port. 233), to sustain the judgment, we think it sufficiently states the finding of the jury in this action.
In trover ordinarily the measure of damages is the value of the chattel at any time between the conversion and the time of trial. Such being the rule in ordinary cases, this verdict must be read under its influence, and all reasonable intendments and a reasonable construction are to be given it. — 39 Am. & Eng. Ency. Law, pp. 1022, 1023, and notes. Observing these considerations, the verdict must be taken as finding for the plaintiff on the issues of conversion vel non, and that the damages attending that finding are the value of the animal in suit; the term “valued” being indicative of the purpose and conclusion of the jury to assess $40 as the damages to which the successful plaintiff was entitled.' — Peters v. Johnson, Minor, 100; Moody v. Keener, supra.
The judgment is corrected, in so far as damages are assessed for detention and use, and, as corrected, is affirmed.
Corrected and affirmed.
Haralson, Dowdell, and Anderson, JJ., concur.